UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act 1934 Date of Report (date of earliest event reported): April 22, 2013 MIMEDX GROUP, INC. (Exact name of registrant as specified in charter) Florida 000-52491 26-2792552 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 60 Chastain Center Blvd., Suite 60 Kennesaw, GA 30144 (Zip Code) (Address of principal executive offices) (678) 384-6720 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On April 22, MiMedx Group, Inc., (“MiMedx” or the “Company”) issued a press release announcing that The NASDAQ Capital Market had approved the Company’s application to have its common stock listed for trading under the symbol “MDXG” on The NASDAQ Capital Market, effective as of the beginning of trading on April 25, 2013.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit No. Description MiMedx Group, Inc. Press Release, dated April 22, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIMEDX GROUP, INC. Dated:April 22, 2013 By: /s/: Michael J. Senken Michael J. Senken, Chief Financial Officer 2
